UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1063



COASTIVEE TENNANT,

                                            Plaintiff - Appellant,

          versus

TRI-STATE TRANSIT AUTHORITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntingon. Robert J. Staker, Senior
District Judge. (CA-92-1046-3)


Submitted:   September 5, 1996        Decided:   September 13, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Coastivee Tennant, Appellant Pro Se. Bryan Rex Cokeley, STEPTOE &
JOHNSON, Charleston, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

her employment discrimination complaint. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Tennant v. Tri-State Transit Auth., No. CA-92-1046-3 (S.D.W. Va.
Dec. 6, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2